308 S.W.3d 329 (2010)
STATE of Missouri, Respondent,
v.
Myron R. SANDERS, Appellant.
No. WD 69576.
Missouri Court of Appeals, Western District.
April 27, 2010.
Craig A. Johnston, for Appellant.
Daniel N. McPherson, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Myron Sanders appeals his convictions for murder in the second degree, section 565.021, RSMo 2000, armed criminal action, section 571.015, RSMo 2000, and resisting arrest, section 575.150, RSMo Cum. Supp.2007. He contends that there was insufficient evidence to support a conviction for resisting arrest and that the trial court plainly erred in allowing a forensic examiner to testify that another examiner verified her fingerprint analysis. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The convictions are affirmed. Rule 30.25(b).